        Case 2:21-cv-00304-KJN Document 2 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL CARRANZA,                                  Case No. 1:21-cv-00175-HBK
12                       Petitioner,                    ORDER TRANSFERRING CASE TO THE
                                                        SACRAMENTO DIVISION OF THE
13           v.                                         EASTERN DISTRICT OF CALIFORNIA
14    JEFF LYNCH,                                       (Doc. No. 1)
15                       Respondent.
16

17

18          Petitioner Daniel Carranza is proceeding pro se on his petition for writ of habeas corpus
19
     filed pursuant to 28 U.S.C. § 2254. (Doc. No. 1). Petitioner is incarcerated in Sacramento County
20
     and challenges his state sentence and conviction entered by the Superior Court of Solano County.
21
     Both Petitioner’s place of incarceration and place of conviction are located within the jurisdiction
22
     and venue of the Sacramento Division of the United States District Court for the Eastern District
23

24   of California.

25          Under 28 U.S.C. § 2241(d), jurisdiction is proper in the judicial district where the petitioner
26   was convicted or where the petitioner is incarcerated. Therefore, the Sacramento Division of the
27
     Eastern District has jurisdiction over the case. See 28 U.S.C. § 2241(d); Rumsfeld v. Padilla, 542
28
        Case 2:21-cv-00304-KJN Document 2 Filed 02/17/21 Page 2 of 2


 1   U.S. 426, 428 (2004). “For the convenience of parties and witnesses, in the interest of justice, a
 2   district court may transfer any civil action to any other district or division where it might have been
 3
     brought.” 28 U.S.C. § 1404(a). Thus, the Court finds in its discretion “and in furtherance of justice”
 4
     the petition should be transferred to the Sacramento Division of the Eastern District of California.
 5
     28 U.S.C. §§ 1404(a), 2241(d).
 6

 7            Accordingly:

 8
              1. The Clerk shall transfer this action to the United States District Court for the Eastern
 9
              District of California, Sacramento Division; and
10
              2. All future filings shall reference the new case number assigned and shall be filed at:
11

12                                   United States District Court
                                     Eastern District of California
13                                   Sacramento Division
                                     501 I St., #4200
14                                   Sacramento, CA 95814

15   IT IS SO ORDERED.
16

17   Dated:      February 17, 2021
                                                         HELENA M. BARCH-KUCHTA
18                                                       UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                         2
